Shaw, C. J.
The sole question in this case is that of legal title. The four demandants claim title to the premises on their *583own seisin ; the tenants traverse by their plea of nul disseisin; and thus the question of legal title is raised. But the demandants do not hold jointly; two of them seem to have no other title than as stockholders in an association not incorporated, called the Cabotville Mechanics’ Association, having themselves no other interest than that of cestuis que trust.
As a general rule, trustees, not for a charity or public trust, must join in holding or conveying trust property for the preservation of the trust, and separate conveyances by each of his aliquot part or separate share will be void. If the trust is apparent on the deed, all who take under it will take subject to such trust. That was the case here. These demandants do not show any legal estate. Two of them are cestuis que trust, or assignees or grantees of cestuis que trust, as shareholders in the stock of the voluntary unincorporated association known as the Cabotville Mechanics’ Association. This is not a case in which it could be pretended that the use was within the statute of uses, so that the use was vested by force of the statute, and constituted an estate in fee.
If it is asked, what remedy the demandants have, who hold various shares in the joint stock of this unincorporated association ; the answer is, by bill in equity, if they have any beneficial interest in the estate, requiring the trustees to execute their trust by effecting a partition or sale, so as to secure to each the proceeds of his beneficial interest. It may be that the trusts in favor of the Universalist Society, or others, have priority to those of these shareholders, so that they have no valuable beneficial interest, and of course no remedy. But at all events they do not show that legal title necessary to maintain this action. Cleveland v. Hallett, 6 Cush. 407. Demandants nonsuit.